Title: To George Washington from Brigadier General Henry Knox, 21 January 1778
From: Knox, Henry
To: Washington, George



Sir,
Springfield [Mass.] 21 Jany 1778

I wrote your Excellency from Poughkeepsie, that as it was not probable the Train of Artillery at Albany would be wanted in Pennsylvania this winter it had better rest at present in Albany, and when the river opened in the Spring to be transported by water to New Windsor, and from thence across the country; also, that there was a report it had been, or was about to be, sent to New England. Governor Clinton was of the same opinion with me, that the transportation by water would save much expence and trouble, both of which would be prodigiously increased by their being sent to New England. But I have since found that 15 six pounders—10 four pounders, and two 8 inch Howitzers, are at Farmington about 10 miles from Hartford, with part of two Companies of Artillery; and that Nixon’s Regiment were hourly expected there as a Guard by Genl Gates’s order.
As Genl Gates might have had some particular operation in view by ordering the Cannon to that place, I thought it would not be proper to order them to Pennsylvania immediately, but directed that they should have every thing in readiness to march by the 15 of February. I pitch’d upon that time, because as soon as the Spring opens the roads from Connecticut to Hudson’s River over the mountains will be impracticable, and as by that time I might expect to have your Excellency’s directions on this subject.
I shall put things here in the best train in my power, and forward every other part of my commission with the utmost expedition. I am, with the utmost respect and attachment, Your Excellency’s most obt hume servt


H. Knox B.G. Artillery

